DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the reply filed 8/4/2022, applicant amended Claims 1, 12, and 17.  Claims 1-13, 15, and 17-22 are currently pending, and Claims 3, 5, 6, 8, 15, and 17-22 are withdrawn from consideration. 

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. The rejection below has been modified in view of the amendments to the claims. 
Applicant argues that Kirin does not teach a shape memory material being adapted to change shape when induced by a stimulus external to the container.  This argument has not been found persuasive because Kirin teaches that a temperature change is induced by a gas that is injected into the bag (Column 7, Lines 15-50).  Specifically gas is injected into the bag from a source external to the bag, thereby changing the shape of the bag. 

Furthermore, even if Kirin did not teach changing the shape of the container via an external gas source that supplies gas to the container, Kirin’s shape memory material is substantially the same as that of the claimed device. Therefore, Kirin’s shape memory polymer makes the container fully capable of alternately changing between a collapsed state and an unfolded state when induced by a stimulus external to the container. 
It is important to note that an external device for stimulating the shape memory material is not a positively recited structural element.  In order to overcome the instant rejection, the examiner recommends amending Claim 1 to include the source of stimulus. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirin Beer Kabashiki Kaisha (EP 0 276 994 A2; cited by applicant in an IDS; hereafter “Kirin”).
With respect to Claim 1, Kirin teaches a container (either one of containers 8 and 9; Figures 5-7) that is fully capable of processing and/or transporting a biopharmaceutical fluid (Column 1, Lines 5-50; Column 6, Line 40 through Column 7, Line 50; Column 12, Line 14 through Column 13, Line 7; Figures 1, 2, 5-7, and 28-32), the container comprising a wall (the sidewalls of containers 8 and 9), the wall comprising a shape memory material being adapted to change shape when induced by a stimulus external to the bag (Column 7, Lines 15-50; the shape memory allow responds to changes in temperature of a fluid that is injected from a location outside of the bag into the interior of the bag), so that the container can be alternately in a collapsed state and in an unfolded state (Column 6, Line 40 through Column 7, Line 50 and Figures 2 and 5-7), the wall of the container in the unfolded state delimiting an internal cavity that is capable of containing a biopharmaceutical fluid (Figures 2 and 5-7). 
Specifically, Kirin teaches that either one of the bags 8 or 9 may be made of a shape memory material (Column 7, Lines 47-50).  Therefore, either of these bags meets the limitations of the claim. 

With respect to Claim 2, Kirin teaches that the internal cavity of the container (bag 8 or 9) is completely surrounded by the wall of the container so as to form a closed and sterile cavity.  Note that the inlets and outlets of the bags are configured to be closed by valves (also see Column 9, Line 65 through Column 12, Line 12; Figures 23-27) and.  Kirin teaches that this sealed container forms a closed and sterile internal cavity (Column 1, Line 62 through Column 2, Line 25).

With respect to Claims 7, 9, and 11, Kirin teaches that the wall of the container (8 or 9) comprises at least one layer of shape memory material, wherein the shape memory material is in a first shape when the container is in the collapsed state and in a second shape when the container is in the unfolded (expanded) shape.  Specifically, Kirin teaches that the change from the first shape to the second shape of the shape memory material is induced by the external stimulus (specifically based on temperature changes from the injection of a fluid into the container; Column 7, Lines 15-50).
With respect to Claim 10, Kirin teaches that the shape memory material is a shape memory alloy (Column 7, Lines 15-34). 
With respect to Claim 13, Kirin teaches that container (either of containers 8 or 9) comprises a bottom wall linked to a lateral peripheral/side wall, such that the container in the unfolded state is in the form of a tank (see Figures 2-5).  It is important to note that the claim does not define the shape of a tank, and any vessel that is capable of containing fluid may be interpreted as a tank. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kirin.  
Kirin teaches that the container (either of bags 8 or 9 is made of plastic (Column 1, Lines 33-38).  Although Kirin does not explicitly state the specific plastic material of  bags 8-9, Kirin teaches in the discussion of a different embodiment that the plastic material of the container is polyethylene (Column 8, Lines 2-4; Column 12, Lines 18-22), which is a material that is compatible with and/or neutral to a pharmaceutical fluid. Therefore, it is clear that Kirin teaches that the container (either or bags 8 or 9) may be made from polyethylene). 
However, in the event that this interpretation is not clearly envisaged by applicant, Kirin clearly suggests that the container may be made of polyethylene (Column 8, Lines 2-4; Column 12, Lines 18-22).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Kirin’s container to be made of polyethylene or any other material that is compatible with and/or neutral to fluids, in order to prevent adverse reactions between the fluid and the walls of the container. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kirin.  Kirin teaches the container of Claim 1 as claimed, but does is silent as to the volume of the container.  Accordingly, Kirin does not teach or suggest that the container has a volume of 100-1000 liters or 200-500 liters.  
However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, merely changing the size of the container would not have had a non-obvious change in functionality, and one of ordinary skill in the art would have been recognized that the container could be provided in any volume that was considered desirable for a given purpose.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide Kirin’s container with a capacity of 100-1000 liters, 200-500 liters, or any other size that was considered desirable or expedient for a given application, because a change in size is generally recognized as being within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stevenson (US 2008/0302789) teaches a container comprising shame memory polymers in the walls for adjusting the shape of the container. 
Mihaylov et al. (US 2011/0202031) teaches a container for medical fluids comprising walls made of a shape memory material. 
Hausslein (US 2001/0037627) teaches a container having a closure element that comprises at least one shape memory element. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781